Citation Nr: 0709379	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 





INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
The veteran's personnel file indicates that the veteran 
served in the Republic of Vietnam (Vietnam) from October 1966 
to October 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  

The RO scheduled a hearing at the RO in June 2004 and the 
veteran did not appear.  The veteran requested another 
hearing before the Board, which was scheduled in September 
2005, but the veteran did not appear.  The veteran did not 
demonstrate good cause for his failure to appear for the 
hearings and did not indicate a desire for another hearing, 
as such, the Board will continue with appellate review.


FINDINGS OF FACT

1.	The veteran received notice of a December 2002 rating 
decision denying his claim for service connection for PTSD 
because the evidence of record failed to show a current 
diagnosis of PTSD.  The veteran also received notice of his 
right to appeal, but did not appeal the December 2002 
decision. 

2.	Evidence received subsequent to the December 2002 RO 
decision is evidence not previously submitted to the RO, 
relates to an unestablished fact necessary to substantiate 
the claim, and presents a reasonable possibility of 
substantiating the veteran's claim.

3.	In April 2003 the veteran submitted January 2001 private 
medical records reflecting a diagnosis of PTSD.  

4.	There is credible medical evidence linking the veteran's 
current diagnosis to the claimed in-service stressors. 

5.	There is no credible supporting evidence verifying that 
the claimed in-service stressors occurred.  


CONCLUSION OF LAW

1.	The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.	New and material evidence has been submitted, and the 
claim for entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction (AOJ) issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
July and August 2003, prior to the initial decision on the 
claim in December 2003.  Therefore, the timing requirement 
for a VCAA notice has been met and to decide the appeal would 
not be prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the July and August 2003 correspondence, the RO 
apprised the claimant of the information and evidence 
necessary to substantiate the claim.  The correspondence also 
advised the claimant of what the evidence must show to 
establish the claim.  Additionally, the RO described which 
information and evidence that the claimant was to provide, 
and which information and evidence that VA will attempt to 
obtain on the claimant's behalf.  See Quartuccio, 16 Vet. 
App. at 187.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notices requested that the claimant to send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability. The VA essentially requested any and all evidence 
in the claimant's possession in support of the claim.  38 
C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in reviewing an application to reopen a claim 
of service connection, as is this case, the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought. See Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  In this case, the 
veteran was provided with adequate notice regarding what 
evidence is considered new and material and what evidence 
would raise a reasonable possibility of substantiating his 
claim.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As the content 
requirements of the VCAA notice have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the December 
2003 rating decision, the July 2004 statement of the case, 
which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, personnel file, private 
medical records, and the VA medical records.  In addition, 
the RO scheduled a hearing at the RO in June 2004 and before 
the Board in September 2005, for which the veteran did not 
appear.  The claimant has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained. Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran filed a claim 
for service connection for PTSD in July 2002.  This claim was 
denied by the RO in December 2002.  The RO concluded that the 
service medical records were silent regarding treatment for 
PTSD and there was no current diagnosis of PTSD.  The veteran 
received the RO's decision and notice of his right to appeal, 
however, the veteran did not appeal and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In 
May 2003, the veteran filed another claim for benefits based 
on service connection for PTSD which was denied in December 
2003 resulting in this appeal.  The Board will address the 
evidence submitted since the December 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as is this claim, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In December 2002, the RO examined the service medical 
records, personnel records, Army Commendation Medal, mental 
health records and a December 1999 VA examination prior to 
denying the veteran's claim for service connection for PTSD. 

The August 1965 pre-induction examination is silent for PTSD.  
The veteran reported that he did not have a history of 
psychiatric disorders and he was clinically evaluated as 
normal.  In the May 1966 induction examination the veteran 
did not report any psychiatric problems.  The remaining 
service medical records are also silent for any treatment for 
or diagnosis of a psychiatric disorder.  In the March 1968 
separation examination, the veteran did not report any 
psychiatric problems and the clinical evaluation was normal.  
In May 1968, the veteran signed a statement indicating that 
upon discharge there was no change in his medical condition 
since his last separation examination.  

The December 1999 VA examination diagnosed the veteran with 
dysthymia with a Global Assessment of Functioning (GAF) of 65 
with depressed mood, mild insomnia, moderate social and 
occupational problems, and occasional flat affect.  

After reviewing the above evidence of record and the 
veteran's personnel file, the RO concluded that the veteran 
did not engage in combat, there was no in-service occurrence 
and there was no current diagnosis for PTSD, and denied the 
veteran's claim. 

Since the December 2002 RO decision, the veteran submitted 
records from a private mental health center dated in January 
2001.  The records provide a diagnosis of PTSD and inpatient 
treatment for PTSD.  

The private mental health center records submitted after the 
December 2002 RO decision are neither cumulative nor 
redundant of the evidence of record at the time of the RO's 
denial of the veteran's claim for service connection for 
PTSD.  The records provide a diagnosis of PTSD, which was not 
available to the RO prior to December 2002.  The Board finds 
that the evidence submitted since the December 2002 RO 
decision has not been previously reviewed by the RO and is, 
therefore, new evidence.  

The Board also finds that the evidence submitted provides a 
current diagnosis of PTSD, which is an unestablished fact 
necessary to substantiate the veteran's claim.  As such, this 
evidence is also material evidence in support of the 
veteran's claim for service connection for PTSD.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).

Service Connection for PTSD 

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The veteran reports that he was a Combat Construction 
Engineer of the 11th Calvary, 919th Engineer Company.  He 
reported that he was involved in major combat operations at 
Binh Hoa, Binh Hang, Tay Ninh, Binh Duong, Qul Nhon, Chu Lai, 
An Khe, and Binh Dinh.  

In the veteran's personnel file, the veteran's principal duty 
in Vietnam was Combat Engineer.  The veteran also was 
involved in VN Counteroffensive Phase II and received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal with 60 Device, one overseas 
stripe and two overseas bars.  

The veteran also submitted an Army Commendation Medal for 
"meritorious service in connection with military operations 
against a hostile force in the Republic of Vietnam."  The 
records verify that the veteran was in the 919th Engineer 
Company, 11th Armored Calvary Regiment.  The DA Form 20 
indicates that the veteran was a light weapon infantryman, a 
combat engineer and a Sheridan tank driver. 

Despite the above listed commendations for the veteran's 
service in Vietnam, the evidence does not clearly indicate 
that the veteran engaged in combat.  The Board notes that the 
veteran was not awarded any medal or decoration that clearly 
indicates combat status and evidence of participation in a 
campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257(2000).  Thus, the 
Board finds that combat status has not been clearly 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary. 38 C.F.R. § 
3.304(f).

The VA has been unable to verify the veteran's claimed in-
service stressors because the veteran has not provided 
specific details to VA.  The veteran has failed to provide 
dates, descriptions and locations of specific events which he 
claims have led to his current diagnosis of PTSD.  The Board 
notes that VA sent the veteran PTSD questionnaires in 
November 1999, August 2002, and May 2003.  The veteran has 
not returned the questionnaires to VA nor provided any other 
statement regarding his claimed in-service stressors.  

In a December 1999 VA examination the veteran indicated that 
he was a combat construction engineer and that he defoliated 
jungle areas and sprayed tunnels during seek and destroy 
missions.  The veteran does not specifically describe combat 
situations, but indicated that he participated in several 
major combat operations.  The veteran also describes symptoms 
of PTSD, such as hearing gunshots and recurrent nightmares, 
but does not describe specific in-service stressors.  

Records dated in 2001 from a private mental health center and 
hospital indicates that the veteran had in-patient treatment 
after complaints of not getting proper rest ever since he 
came out of Vietnam because of daily flashbacks and 
nightmares.  He had "all these fears" regarding going 
outside and stepping on land mines.  He also states that he 
can't stand loud noises and isolates himself.  The veteran 
indicated that he hears voices telling him to "get down" 
and fears mortar attacks so he digs holes in the yard as well 
as sees people and fire.  The veteran, however, has not 
provided specific details of stressful incidents while in 
Vietnam which can be verified by the RO.  

In April 2003 VA outpatient treatment notes, the veteran 
indicated that he did not want to talk about specific details 
of his experience in Vietnam with the examiner.  The 
veteran's wife indicated that the veteran relayed to her an 
incident when he observed a woman tied to a truck and drug 
around the town.  These memories, however, do not include 
names, dates or locations which can be verified by the RO.  

In conclusion, there is no evidence of record that could be 
used by the RO to verify the veteran's claimed in-service 
stressors.  The VA needs specific information from the 
veteran to verify that the stressors occurred, including the 
dates, locations and descriptions of the event.  Until this 
evidence is presented by the veteran, service connection must 
be denied.  

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for service connection of PTSD is reopened.

Service connection for PTSD remains denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


